DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s Amendment filed July 26, 2021.  Claims 1-16 are pending.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
 Applicant submitted in the remark filed July 26, 2021 the statement that “...the subject matter disclosed by Ikeda and the claimed invention, not later than the effective filling date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person as both were subject to an obligation of assignment to Semiconductor Energy Laboratory Co., Ltd…”.   Accordingly, Ikeda (2015/0028328) is disqualified as Prior art under 35 USC 102(a)(2) by Applicant’s statement under 35 U.S.C. 102(b(2)(C).
The references of record including Chida (2013/0240855), Hatano (2012/0217516), Hatano (8,450,769), Yamazaki (7,372,200), Yamazaki (7,129,523), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed light-emitting device, or fairly make a prima facie obvious case of the claimed light-emitting device, in combination with other claimed limitations, such as recited in base claim 1, the inclusion of comprising a first electrode and a transistor over a first substrate; a conductive layer over the first electrode; a second electrode over the conductive layer; a first insulating layer over the transistor and the first electrode, the first insulating layer being in contact with a top surface of the first electrode; a third electrode over the first insulating layer, the third electrode being electrically connected to the transistor; a partition over the third electrode; an EL layer over the partition and the third electrode; a fourth electrode over the EL layer; a resin layer over the first electrode and the fourth electrode; and a second substrate over the resin layer, wherein the first insulating layer comprises a first opening over the first electrode, wherein the resin layer comprises a second opening in a region where the first opening and the second opening overlap with each other,
wherein the second substrate comprises a third opening in a region where the second opening and the third opening overlap with each other, wherein the conductive layer is in the first 

 					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822